Citation Nr: 0323298	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-08 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bladder 
involvement with benign prostrate hypertrophy, currently 
rated as 10 percent disabling.  

2.  Entitlement to an increased rating for irritable bowel 
and diverticulosis, rated as 30 percent disabling from 
January 8, 1997, to November 30, 1999.

3.  Entitlement to an increased rating for irritable bowel 
and diverticulosis, rated as 10 percent disabling from 
December 1, 1999, forward, to include whether a reduction in 
rating from 30 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969, from May 1974 to June 1982, and from March 1983 to July 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied an increased rating for 
secondary bladder involvement due to ruptured disc with 
benign prostatic hypertrophy, rated at 10 percent, and 
granted an increase from 10 to 30 percent for secondary 
rectum involvement due to ruptured disc, effective January 8, 
1997.  

In a rating decision dated in September 1999, the RO reduced 
the rating for irritable bowel and diverticulosis (previously 
secondary rectum involvement due to ruptured disc) from 30 to 
10 percent, effective December 1, 1999.  Accordingly, the 
issues have been recharacterized on appeal.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This duty includes providing 
an examination when appropriate.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran has not been examined recently to assess the 
current manifestations of his service-connected disabilities 
on appeal.  He indicated in his written response to the July 
2002 Supplemental Statement of the Case (SSOC) that his 
conditions worsen greatly without medication.  The most 
recent examinations for the disabilities on appeal do not 
reflect consideration of the veteran's complaints of 
complications related to his service-connected bowel and 
bladder disorders.  His last examinations were several years 
ago.  He did have a general medical examination in June 2001 
for his spinal disorder, but this did not specifically 
address the current manifestations of bowel and bladder 
problems sufficiently to address the rating criteria.  
Moreover, an examination in December 2002 addressed only the 
claim for hiatal hernia.  

Furthermore, the record reflects that the veteran, in August 
2001, requested that he be scheduled for a hearing after 
November 15, 2001.  He did not report for a hearing scheduled 
for October 10, 2001, and another hearing was not scheduled.  
The RO should contact the veteran and determine whether he 
still desires a hearing.  A hearing should be scheduled if he 
so desires.  

As the case must be remanded for the foregoing reasons, the 
RO should also attempt to obtain any recent treatment records 
of the veteran for his service-connected disabilities.  
Additionally, associated with the claims folder is a copy of 
a decision from the Social Security Administration (SSA) 
awarding the veteran disability benefits, but the treatment 
records considered by SSA have not been obtained.  This 
should be accomplished on remand.

Accordingly, this case is REMANDED for the following action:

1.  The RO should clarify whether the 
veteran still desires a hearing.  A hearing 
should be scheduled if the veteran so 
desires.  

2.  Ask the veteran to identify all VA and 
non-VA healthcare providers that have 
treated him for his bladder involvement with 
benign prostrate hypertrophy and irritable 
bowel and diverticulosis since 2002, 
including, but not limited to, the Mountain 
Home VA medical facility.  Make arrangements 
to obtain all identified treatment records.

3.  Request from the SSA copies of all the 
documents or evidentiary material that were 
used in considering the veteran's claim for 
disability benefits, including any reports 
of subsequent examinations or treatment.  If 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
pertinent records should be associated with 
the claims folder.

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, afford the 
veteran a comprehensive VA genitourinary 
examination.  The claims folder and a copy 
of this remand are to be made available to 
the examiner prior to the examination.  All 
tests deemed necessary by the examiner are 
to be performed.  

The examiner should comment on all 
manifestations of the veteran's bladder 
involvement with benign prostrate 
hypertrophy.  The examiner should 
specifically comment on the frequency of 
daytime and nighttime voiding intervals and 
on the wearing of any absorbent materials.  

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on examination 
should be directly addressed and discussed 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  Afford the veteran a comprehensive VA 
gastrointestinal examination.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to the 
examination.  All tests deemed necessary by 
the examiner are to be performed.  

The examiner should comment on all 
manifestations of the veteran's irritable 
bowel and diverticulosis.  The examiner 
should specifically comment on the frequency 
of exacerbations and state whether or not 
the veteran suffers from diarrhea, or 
alternating diarrhea and constipation, with 
more or less constant abdominal distress.  

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on examination 
should be directly addressed and discussed 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

6.  The RO must review the claims file and 
ensure that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claims.  

7.  Thereafter, the RO must readjudicate the 
veteran's claims on appeal, with application 
of all appropriate laws and regulations, 
including 38 C.F.R. § 3.344(c), and 
consideration of any additional information 
obtained.  The RO should address the 
propriety of the reduction in the rating 
with regard to the irritable bowel and 
diverticulosis.  If the decision with 
respect to the these claims remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental Statement 
of the Case and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



